



Exhibit 10.2


QUANTUM CORPORATION
EMPLOYEE STOCK PURCHASE PLAN
(As Amended and Restated November 13, 2019)
The following constitute the provisions of the Employee Stock Purchase Plan
(herein called the “Plan”) of Quantum Corporation (herein called the “Company”).
1. Purpose. The purpose of the Plan is to provide Employees of the Company and
its Designated Subsidiaries with an opportunity to purchase Common Stock of the
Company through accumulated payroll deductions or other contributions. It is the
intention of the Company to have the Plan qualify as an “Employee Stock Purchase
Plan” under Section 423 of the Code, although the Company makes no undertaking
or representation to maintain such qualification. The provisions of the Plan
shall, accordingly, be construed so as to extend and limit participation in a
manner consistent with the requirements of that section of the Code. In
addition, this Plan document authorizes the purchase of Common Stock under a
Non-423(b) Component, pursuant to rules, procedures or sub-plans adopted by the
Board or a committee appointed by the Board and designed to achieve tax,
securities law or other objectives.
2. Definitions.
(a) “Board” shall mean the Board of Directors of the Company.
(b) “Code” shall mean the Internal Revenue Code of 1986, as amended. Any
reference to a section of the Code herein will be a reference to any successor
or amended section of the Code.
(c) “Code Section 423(b) Plan” shall mean an employee stock purchase plan which
is designed to meet the requirements set forth in Section 423(b) of the Code, as
amended. The provisions of the Code Section 423(b) Plan should be construed,
administered and enforced in accordance with Section 423(b) of the Code.
(d) “Common Stock” shall mean the common stock of the Company.
(e) “Company” shall mean Quantum Corporation, a Delaware corporation.
(f) “Compensation” shall mean all regular straight time earnings, payments for
overtime, shift premium, incentive compensation, incentive payments, bonuses,
and commissions (except to the extent that the exclusion of any such items for
all participants is specifically directed by the Board or a committee appointed
by the Board). The Board or a committee appointed by the Board shall have the
power and discretion to (i) change the definition of Compensation for future
Offering Periods, and (ii) determine what constitutes Compensation for Employees
outside of the United States.
(g) “Continuous Status as an Employee” shall mean the absence of any
interruption or termination of service as an Employee. Continuous Status as an
Employee shall not be considered interrupted in the case of: (i) a leave of
absence agreed to in writing by the Company, provided that such leave is for a
period of not more than three (3) months or re-employment upon the expiration of
such leave is guaranteed by contract or statute; or (ii) notification by the
Company of termination under a reduction-in-force. Termination of participation
in the Plan in the case of a reduction-in-force shall be considered to have
occurred upon the earlier of (x) the end of the employee’s continuation period,
or (y) the first (1st) day after the three (3) month period immediately
following the cessation of his or her employment services with the Company,
provided, in each case, that he or she will not be entitled to participate in
any Offering Period for which the Enrollment Date occurs after the cessation of
his or her employment services with the Company.
(h) “Designated Subsidiaries” shall mean the Subsidiaries which have been
designated by the Board or a committee appointed by the Board from time to time
in its sole discretion as eligible to participate in the Plan.
(i) “Employee” shall mean any person, including an officer, who is employed by
the Company or one of its Designated Subsidiaries. The Board or a committee
appointed by the Board, in its discretion, from time to time may, prior to an
Enrollment Date for all options to be granted on such Enrollment Date, determine
(on a uniform and nondiscriminatory basis or as otherwise permitted by Treasury
Regulation Section 1.423-2(f)) that the definition of Employee under the Plan or
with respect to an Offering will or will not include an individual if he or she:
(i) has not completed at least two (2) years of service since his or her last
hire date (or such lesser period of time as may be determined by the Board or a
committee appointed by the Board in its discretion), (ii) customarily works not
more than twenty (20) hours per week or not more than five (5) months per
calendar year (or such lesser period of time as may be determined by the Board
or a committee appointed by the Board in its discretion), or (iii) is a highly
compensated employee under Section 414(q) of the Code.
(j) “Enrollment Date” shall mean, unless otherwise determined by the Board or a
committee appointed by the Board, the first Trading Day on or after every
February 6 and August 6 of each year.
(k) “Exercise Date” shall mean, unless otherwise determined by the Board or a
committee appointed by the Board, the date(s) approximately every six months
after the Enrollment Date of an Offering Period and shall be one Trading Day
prior to an Enrollment Date of the immediately following Offering Period.
(l) “Fair Market Value” shall mean, as of any date, the closing sales price of
the Common Stock (or the closing bid, if no sales were reported) as quoted on
the stock exchange with the greatest volume of trading in Common Stock on the
last market trading day prior to the date of determination, as reported in The
Wall Street Journal or such other source as the Board or a committee appointed
by the Board deems reliable.
(m) “New Exercise Date” shall mean a new Exercise Date if the Board or a
committee appointed by the Board shortens any Offering Period then in progress.





--------------------------------------------------------------------------------





(n) “Non-423(b) Component” shall mean the grant of an option under the Plan
which is not intended to meet the requirements set forth in Section 423(b) of
the Code, as amended.
(o) “Offering” shall mean an offer of an option under the Plan that may be
exercised during an Offering Period. For purposes of the Plan, the Board or a
committee appointed by the Board may designate separate Offerings under the Plan
in which Employees of one or more employers will participate, even if the dates
of the applicable Offering Periods of each such Offering are identical and the
provisions of the Plan will apply separately to each Offering. To the extent
permitted by Treasury Regulations Section 1.423-2(a)(1), the terms of each
Offering need not be identical provided that the terms of the Plan and an
Offering together satisfy Treasury Regulation Sections 1.423-2(a)(2) and (a)(3).
(p) “Offering Period” shall mean a period commencing on an Enrollment Date and
ending on the Exercise Date, approximately six (6) months later, or as otherwise
set forth in Section 4 hereof.
(q) “Parent” shall mean a “parent corporation,” whether now or hereafter
existing, as defined in Section 424(e) of the Code.
(r) “Plan” shall mean this Employee Stock Purchase Plan, which includes a Code
Section 423(b) Plan and a Non-423(b) Component.
(s) “Purchase Price” shall have the meaning as set forth in Section 7(b).
(t) “Subsidiary” shall mean a corporation, domestic or foreign, of which not
less than 50% of the voting shares are held by the Company or a Subsidiary,
whether or not such corporation now exists or is hereafter organized or acquired
by the Company or a Subsidiary.
(u) “Trading Day” shall mean a day on which the New York Stock Exchange is open
for trading.
3. Eligibility
(a) Any Employee (as defined in Section 2) who shall be employed by the Company
or one of its Designated Subsidiaries on the date his or her participation in
the Plan is effective shall be eligible to participate in the Plan, unless the
Company, in its discretion, decides that such participation would infringe any
U.S. or foreign law, rules or regulations.
(b) Any provisions of the Plan to the contrary notwithstanding, no Employee
shall be granted an option under the Plan (i) if, immediately, after the grant,
such Employee (or any other person whose stock would be attributed to such
Employee pursuant to Section 424(d) of the Code) would own shares and/or hold
outstanding options to purchase stock possessing five percent (5%) or more of
the total combined voting power or value of all classes of stock of the Company
or of any Subsidiary, or (ii) which permits his or her rights to purchase shares
under all employee stock purchase plans (as defined in Section 423 of the Code)
of the Company and its Subsidiaries to accrue at a rate which exceeds
Twenty-Five Thousand Dollars (US$25,000) of the fair market value of the shares
(determined at the time such option is granted) for each calendar year in which
such option is outstanding at any time.
(c) No employee of the Company or a Designated Subsidiary shall be eligible to
participate in the Non-423(b) Component of the Plan if he or she is an officer
or director of the Company subject to the requirements of Section 16 of the U.S.
Securities Exchange Act of 1934, as amended (the “Act”).
(d) Employees who are citizens or residents of a non-U.S. jurisdiction (without
regard to whether they also are citizens or residents of the U.S. or resident
aliens of the U.S. (within the meaning of Section 7701(b)(1)(A) of the Code))
may be excluded from participation in the Plan or an Offering if the
participation of such Employees is prohibited under the laws of the applicable
jurisdiction or if complying with the laws of the applicable jurisdiction would
cause the Plan or an Offering to violate Code Section 423. In the case of the
Non-423 Component, Employees may be excluded from participation in the Plan or
an Offering if the Board or a committee appointed by the Board has determined
that participation of such Employees is not advisable or practicable.
4. Offering Periods and Purchase Periods.
(a) Shares of the Company’s Common Stock shall be offered for purchase under the
Plan through a series of consecutive and/or overlapping Offering Periods with a
new Offering Period commencing on an Enrollment Date and shall continue
thereafter until terminated in accordance with Section 19 hereof. The Board or a
committee appointed by the Board shall have the power to change the duration of
Offering Periods with respect to future Offerings. In no event shall the
duration of an Offering Period exceed twenty-seven (27) months. Notwithstanding
the foregoing, no offers hereunder shall be made until compliance with all
applicable securities law has been obtained.
(b) The Plan shall be implemented through a series of consecutive and/or
overlapping Offering Periods, each to be of such duration (not to exceed
twenty-seven (27) months per Offering Period) as determined by the Board or a
committee appointed by the Board prior to the Enrollment Date. Offering Periods
may consist of one or more purchase periods during which payroll deductions are
collected from Plan participants and accumulated under the Plan. Payroll
deductions shall commence on the first payroll date following the Enrollment
Date, or the beginning of the purchase period if applicable, and shall end on
the last payroll date in the Offering Period, or the purchase period if
applicable, to which such authorization is applicable, unless sooner terminated
by the participant as provided in Section 10. The Board or a committee appointed
by the Board will announce the Enrollment Date of an Offering Period, the
duration of that Offering Period, and any applicable purchase period(s) during
the Offering Period in advance of the Enrollment Date.
(c) A participant shall be granted a separate purchase right for each Offering
Period in which the participant participates. The purchase right shall be
granted on the Enrollment Date and shall be automatically exercised on the
applicable Exercise Date within that Offering Period or any earlier day the
purchase right is to be exercised hereunder.
(d) An Employee may participate in only one Offering Period at a time.
Accordingly, an Employee who wishes to join a new Offering Period must withdraw
from the current Offering Period pursuant to Section 10.
5. Participation. An eligible Employee may become a participant in the Plan by
completing a subscription agreement authorizing payroll deductions in the form
and manner determined by the Company in its discretion from time to time. The
Company, in its discretion, may decide that all participants in a specified
Offering may submit contributions to the Plan by means other than payroll
deductions. If participants are





--------------------------------------------------------------------------------





permitted or required to contribute to the Plan by other means, the Company, in
its discretion, will determine the procedure for providing the contributions
prior to the Exercise Date.
6. Payroll Deductions/Contributions.
(a) At the time a participant files his or her subscription agreement, he or she
shall elect to contribute to the Plan (in the form of payroll deductions or
otherwise) on each payday during the Offering Period at a rate not exceeding ten
percent (10%) of the Compensation which he or she received on such payday, and
the aggregate of such payroll deductions pursuant to the Plan during the
Offering Period shall not exceed ten percent (10%) of his or her aggregate
Compensation during said Offering Period. A participant’s subscription agreement
shall remain in effect for successive Offering Periods unless terminated as
provided in Section 10 hereof.
(b) All contributions made for a participant shall be credited to his or her
account under the Plan.
(c) A participant may discontinue participation in the Plan as provided in
Section 10, or may change the rate of payroll deductions or other contributions
by submitting written notice to the Company in the form and manner prescribed by
the Board or a committee appointed by the Board (or its designee) authorizing a
change in the participant’s payroll deduction or contribution rate. The change
rate shall be effective (i) in the case of a decrease in rate, with the first
payroll period following the Company’s receipt of the notice of rate change, and
(ii) in the case of an increase in rate at the beginning of the next Offering
Period following the Company’s receipt of the notice of rate change. If a
participant has not followed the procedures prescribed by the Board or a
committee appointed by the Board (or its designee) to change the rate of payroll
deductions or other contributions, the rate of his or her payroll deductions or
other contributions will continue at the originally elected rate throughout the
Offering Period and future Offering Periods (unless terminated as provided in
Section 10). The Board or a committee appointed by the Board may, in its sole
discretion, limit the nature and/or number of payroll deduction or contribution
rate changes that may be made by participants during any Offering Period.
7. Grant of Option.
(a) On the Enrollment Date of each Offering Period, each eligible Employee
participating in such Offering Period shall be granted an option to purchase on
the Exercise Dates during such Offering Period up to a number of shares of the
Company’s Common Stock determined by dividing such Employee’s contributions to
the Plan accumulated during the Offering Period ending on such Exercise Date by
the lower of (i) eighty-five percent (85%) of the Fair Market Value of a share
of the Company’s Common Stock on the Enrollment Date, or (ii) eighty-five (85%)
of the Fair Market Value of a share of the Company’s Common Stock on the
Exercise Date; provided that in no event shall an Employee be permitted to
purchase in one calendar year more than a number of shares determined by
dividing US$25,000 by the Fair Market Value of a share of the Company’s Common
Stock (determined at the time such option is granted), and provided further that
such purchase shall be subject to the limitations set forth in Sections 3(b) and
12 hereof. The option shall be automatically exercised on the Exercise Date
during the Offering Period, unless the participant has withdrawn pursuant to
Section 10, and shall expire on the last day of the Offering Period.
(b) The purchase price per share of the shares offered in a given Offering
Period shall be the lower of: (i) 85% of the Fair Market Value of a share of the
Common Stock of the Company on the Enrollment Date; or (ii) 85% of the Fair
Market Value of a share of the Common Stock of the Company on the Exercise Date
(such price, the “Purchase Price”).
(c) Notwithstanding the foregoing, to the extent necessary to comply with
Section 423(b)(8) of the Code and Section 3(b) herein, a participant’s
contributions may be decreased to 0% at such time during any Offering Period
which is scheduled to end during the current calendar year that the aggregate of
all contributions accumulated with respect to such Offering Period and any other
Offering Period ending within the same calendar year equal $21,250.
Contributions shall recommence at the rate provided in such participant’s
subscription scheduled to end in the following calendar year, unless terminated
by the participant as provided in Section 10.
(d) If the Board or a committee appointed by the Board determines, in its sole
discretion, that the exercise of an option or the disposition of Common Stock
issued under the Plan will result in tax liability for which the Company or a
Designated Subsidiary will have an obligation to withhold, the participant must
make adequate provision for the payment of such federal, state, local and
foreign income, social insurance, employment and any other applicable taxes. At
any time, the Company or the Designated Subsidiary may, but will not be
obligated to, withhold from the participant’s compensation the amount necessary
for the Company or the Designated Subsidiary to meet applicable withholding
obligations, including any withholding required to make available to the Company
or the Designated Subsidiary any tax deductions or benefits attributable to the
sale or early disposition of Common Stock by the eligible Employee.
8. Exercise of Option. The participant’s option for the purchase of shares will
be exercised automatically on each Exercise Date of each Offering Period and the
maximum number of full shares subject to the option will be purchased for such
participant at the applicable Purchase Price with the accumulated payroll
deductions or other contributions in his or her account unless prior to such
Exercise Date the participant has withdrawn from the Offering Period as provided
in Section 10 or unless any of the limitations under Sections 3, 7 or 12 would
be exceeded. During a participant’s lifetime, a participant’s option to purchase
shares hereunder is exercisable only by the participant. No fractional shares
shall be purchased; any payroll deductions or other contributions accumulated in
a participant’s account which are not sufficient to purchase a full share, or
which would cause the limitations under Sections 3, 7 or 12 hereof to be
exceeded, shall be returned to the participant after the Exercise Date.
9. Delivery. As promptly as practicable after each Exercise Date, the Company
shall arrange the delivery to each participant, as appropriate, the shares of
Common Stock purchased upon exercise of the option. The Company may permit or
require that shares be deposited directly with a broker designated by the
Company or to a designated agent of the Company, and the Company may utilize
electronic or automated methods of share transfer. The Company may require that
shares be retained with such broker or agent for a designated period of time
and/or may establish other procedures to permit tracking of disqualifying
dispositions of such shares. No participant will have any voting, dividend, or
other stockholder rights with respect to shares of Common Stock subject to any
option granted under the Plan until such shares have been purchased and
delivered to the participant as provided in this Section 9.
10. Withdrawal; Termination of Employment.





--------------------------------------------------------------------------------





(a) A participant may withdraw all but not less than all the contributions
credited to his or her account under the Plan at any time prior to the end of
the Offering Period by giving written notice to the Company in the form and
manner prescribed by the Board or a committee appointed by the Board for such
purpose. All of the participant’s contributions credited to his or her account
will be paid to him or her promptly after receipt of his or her notice of
withdrawal and his or her option for the current Offering Period will be
automatically terminated, and no further contributions for the purchase of
shares will be made during the Offering Period. If a participant withdraws from
an Offering Period, contributions may not resume at the beginning of the
succeeding Offering Period unless the participant delivers to the Company a new
subscription agreement.
(b) Upon termination of the participant’s employment prior to the end of the
Offering Period for any reason, including retirement or death, the contributions
credited to his or her account will be returned to him or her or, in the case of
his or her death, to the person or persons entitled thereto under Section 14,
and his or her option will be automatically terminated; provided that if an
Employee shall take a leave of absence approved by the Company in accordance
with Section 2(g) of this Plan during an Offering Period in which the Employee
is a participant, the participant will be deemed to have his or her
contributions reduced to 0% during such leave of absence, but he or she shall
continue to be a participant in the applicable Offering Period and upon his or
her return to employment with the Company shall be eligible to participate fully
in any remaining portion of the applicable Offering Period. If the participant
fails to return to employment with the Company at the end of such authorized
leave of absence, or if his or her employment is otherwise terminated earlier,
he or she shall be deemed to have withdrawn from participation in the Plan.
(c) A participant’s withdrawal from an Offering Period will not have any effect
upon his or her eligibility to participate in any similar plan which may
hereafter be adopted by the Company or in succeeding Offering Periods.
(d) A participant whose employment transfers between entities through a
termination with an immediate rehire (with no break in service) by the Company
or a Designated Subsidiary will not be treated as terminated under the Plan;
however, if a participant transfers from an Offering under the 423 Component to
the Non-423 Component, the exercise of the option will be qualified under the
423 Component only to the extent it complies with Code Section 423.
11. Interest. No interest shall accrue on the contributions of a participant in
the Plan, unless required by applicable law, as determined by the Company, and
if so required by the laws of a particular jurisdiction, will apply to all
participants in the relevant Offering under the 423 Component, except to the
extent otherwise permitted by U.S. Treasury Regulation Section 1.423-2(f).
12. Stock.
(a) The maximum number of shares of the Company’s Common Stock which shall be
made available for sale under the Plan shall be 9,725,769, subject to adjustment
upon changes in capitalization of the Company as provided in Section 18. In
addition, in no event shall more than 300,000 shares of the Company’s Common
Stock (subject to adjustment upon changes in capitalization of the Company as
provided in Section 18) be made available for sale under the Plan on any one
Exercise Date. Furthermore, the maximum number of shares that each participant
may purchase on any one Exercise Date shall not exceed 10,000 shares of the
Company’s Common Stock (subject to adjustment upon changes in capitalization of
the Company as provided in Section 18). However, the Board or a committee
appointed by the Board, in its discretion and prior to the commencement of an
Offering Period, may decide to impose a different limit on the number of shares
of the Company’s Common Stock that each participant may purchase on any one
Exercise Date during such Offering Period. If the total number of shares which
would otherwise be subject to options granted pursuant to Section 7(a) hereof at
the beginning of an Offering Period exceeds the number of shares then available
under the Plan (after deduction of all shares for which options have been
exercised or are then outstanding) or the 300,000 share limit for any one
Exercise Date, the Company shall make a pro rata allocation of the shares
remaining available for option grant in as uniform a manner as shall be
practicable and as it shall determine to be equitable. In such event, the
Company shall give written notice of such reduction of the number of shares
subject to the option to each Employee affected thereby and shall similarly
reduce the rate of contributions, if necessary.
(b) Until the shares are issued (as evidenced by the appropriate entry on the
books of the Company or of a duly authorized exchange agent of the Company), a
participant will only have the rights of an unsecured creditor with respect to
such shares, and no right to vote or receive dividends or any other rights as a
stockholder will exist with respect to such shares.
(c) Shares to be delivered to a participant under the Plan will be registered in
the name of the participant or in the name of the participant and his or her
spouse, or as otherwise directed by the participant.
13. Administration. The Plan shall be administered by the Board or a committee
appointed by the Board. The Board or a committee appointed by the Board will
have full and exclusive discretionary authority to construe, interpret and apply
the terms of the Plan, to designate separate Offerings under the Plan, to
determine eligibility, to adjudicate all disputed claims filed under the Plan
and to establish such procedures that it deems necessary for the administration
of the Plan (including, without limitation, to adopt such procedures and
sub-plans as are necessary or appropriate to permit the participation in the
Plan by employees who are foreign nationals or employed outside the U.S., the
terms of which sub-plans may take precedence over other provisions of this Plan,
with the exception of Section 12(a), but unless otherwise superseded by the
terms of such sub-plan, the provisions of this Plan shall govern the operation
of such sub-plan). Unless otherwise determined by the Board or a committee
appointed by the Board, the Employees eligible to participate in each sub-plan
will participate in a separate Offering. Without limiting the generality of the
foregoing, the Board or a committee appointed by the Board is specifically
authorized (in its discretion) to adopt rules and procedures regarding
eligibility to participate, the form and manner for making elections under the
Plan, the definition of Compensation, handling of Contributions, making of
Contributions to the Plan (including, without limitation, in forms other than
payroll deductions), establishment of bank or trust accounts to hold
Contributions, payment of interest (if any), conversion of local currency,
obligations to pay payroll tax, determination of beneficiary designation
requirements and withholding procedures and handling of stock certificates that
vary with applicable local requirements. The Board of a committee appointed by
the Board also is authorized to determine that, to the extent permitted by U.S.
Treasury Regulation Section 1.423-2(f), the terms of an option granted under the
Plan or an Offering to citizens or residents of a non-U.S. jurisdiction will be
less favorable than the terms of options granted under the Plan or the same
Offering to employees resident solely in the U.S. Every finding, decision,
interpretation and determination made by the Board of a committee appointed by
the Board will, to the full extent permitted by law, be final and





--------------------------------------------------------------------------------





binding upon all parties.
14. Designation of Beneficiary.
(a) Unless otherwise determined by the Company, a participant may file a written
designation of a beneficiary who is to receive any shares and cash, if any, from
the participant’s account under the Plan in the event of such participant’s
death subsequent to the end of the Offering Period but prior to delivery to him
or her of such shares and cash. In addition, unless otherwise determined by the
Company, a participant may file a written designation of a beneficiary who is to
receive any cash from the participant’s account under the Plan in the event of
such participant’s death prior to the end of the Offering Period.
(b) Unless otherwise determined by the Company, such designation of beneficiary
may be changed by the participant at any time by written notice to the Company
in the form and manner prescribed by the Board or a committee appointed by the
Board for such purpose. In the event of the death of a participant and in the
absence of a beneficiary validly designated under the Plan who is living at the
time of such participant’s death, the Company shall deliver such shares and/or
cash to the executor or administrator of the estate of the participant, or if no
such executor or administrator has been appointed (to the knowledge of the
Company), the Company, in its discretion, may deliver such shares and/or cash to
the spouse or to any one or more dependents or relatives of the participant, or
if no spouse, dependent or relative is known to the Company, then to such other
person as the Company may designate or determine to be the appropriate
recipients of the shares and/or cash under applicable law.
(c) All beneficiary designations will be in such form and manner as the Board or
a committee appointed by the Board may prescribe from time to time.
15. Transferability. Neither contributions credited to a participant’s account
nor any rights with regard to the exercise of an option or to receive shares
under the Plan may be assigned, transferred, pledged or otherwise disposed of in
any way (other than by will, the laws of descent and distribution or as provided
in Section 14 hereof) by the participant. Any such attempt at assignment,
transfer, pledge or other disposition shall be without effect, except that the
Company may treat such act as an election to withdraw funds in accordance with
Section 10.
16. Use of Funds. All contributions received or held by the Company under the
Plan may be used by the Company for any corporate purpose, and the Company shall
not be obligated to segregate such contributions, except under Offerings or for
participants in the Non-423 Component for which applicable laws require that
contributions to the Plan by participants be segregated from the Company’s
general corporate funds and/or deposited with an independent third party. Until
shares of Common Stock are issued, participants will only have the rights of an
unsecured creditor with respect to such shares.
17. Reports. Individual accounts will be maintained for each participant in the
Plan. Statements of account will be given to participating Employees at least
annually as promptly as practically feasible following an Exercise Date, which
statements will set forth the amounts of contributions, the per share Purchase
Price, the number of shares purchased and the remaining cash balance, if any.
18. Adjustments Upon Changes in Capitalization. In the event that any dividend
or other distribution (whether in the form of cash, shares of Common Stock,
other securities, or other property), recapitalization, stock split, reverse
stock split, reorganization, merger, consolidation, split-up, spin-off,
combination, repurchase, or exchange of shares of Common Stock or other
securities of the Company, or other change in the corporate structure of the
Company that affects the shares of Common Stock, then the Board or a committee
appointed by the Board shall, in such manner as it may deem equitable, adjust
the number and class of shares of Common Stock (or other securities, property or
cash) that may be delivered under the Plan, and the number, class, and price of
shares of Common Stock subject to any option under the Plan which has not yet
been exercised, as determined by the Board or a committee appointed by the Board
(in its sole discretion) to be appropriate in order to prevent dilution or
enlargement of the benefits or potential benefits intended to be made available
under the Plan.
19. Amendment or Termination.
(a) The Board may at any time and for any reason terminate or amend the Plan.
Except as provided in Section 18 hereof, no such termination can affect options
previously granted, provided that an Offering Period may be terminated by the
Board or a committee appointed by the Board on an Exercise Date if the Board or
its committee, as applicable, determines that the termination of the Offering
Period or the Plan is in the best interests of the Company and its shareholders.
Except as provided in Section 18 and this Section 19 hereof, no amendment may
make any change in any option theretofore granted which adversely affects the
rights of any participant. To the extent necessary to comply with Section 423 of
the Code (or any successor rule or provision or any other applicable law,
regulation or stock exchange rule), the Company shall obtain shareholder
approval in such a manner and to such a degree as required.
(b) Without shareholder consent and without regard to whether any participant
rights may be considered to have been “adversely affected,” the Board (or its
committee) shall be entitled to change the Offering Periods, limit the frequency
and/or number of changes in the amount withheld during an Offering Period,
establish the exchange ratio applicable to amounts withheld in a currency other
than U.S. dollars, permit payroll withholding or contributing to the Plan in
excess of the amount designated by a participant in order to adjust for delays
or mistakes in the Company’s processing of properly completed withholding
elections, establish reasonable waiting and adjustment periods and/or accounting
and crediting procedures to ensure that amounts applied toward the purchase of
Common Stock for each participant properly correspond with amounts withheld from
the participant’s Compensation, and establish such other limitations or
procedures as the Board (or its committee) determines in its sole discretion
advisable which are consistent with the Plan.
(c) In the event the Board or a committee appointed by the Board determines that
the ongoing operation of the Plan may result in unfavorable financial accounting
consequences, the Board or a committee appointed by the Board may, in its
discretion and, to the extent necessary or desirable, modify, amend or terminate
the Plan to reduce or eliminate such accounting consequence including, but not
limited to:
(i) amending the Plan to conform with the safe harbor definition under the
Financial Accounting Standards Board Accounting Standards Codification Topic 718
(or any successor thereto), including with respect to an Offering Period
underway at the time;
(ii) altering the Purchase Price for any Offering Period including an Offering
Period underway at the time of the change in Purchase Price;





--------------------------------------------------------------------------------





(iii) shortening any Offering Period by setting a New Exercise Date, including
an Offering Period underway at the time of the action by the Board or a
committee appointed by the Board;
(iv) reducing the maximum percentage of Compensation a Participant may elect to
set aside as payroll deductions or other contributions; and
(v) reducing the maximum number of shares of Common Stock a Participant may
purchase during any Offering Period.
Such modifications or amendments shall not require stockholder approval or the
consent of any Plan participants.
20. Notices. All notices or other communications by a participant to the Company
under or in connection with the Plan shall be deemed to have been duly given
when received in the form specified by the Company at the location, or by the
person, designated by the Company for the receipt thereof.
21. Stockholder Approval. If required by Section 19, any amendment to the Plan
shall be subject to approval by the stockholders of the Company within twelve
months before or after the date such amendment is adopted. If such stockholder
approval is obtained at a duly held stockholders’ meeting, it may be obtained by
the affirmative vote of the holders of a majority of the outstanding shares of
the Company present or represented and entitled to vote thereon, which approval
shall be:
(a) solicited substantially in accordance with Section 14(a) of the Act and the
rules and regulations promulgated thereunder, or solicited after the Company has
furnished in writing to the holders entitled to vote substantially the same
information concerning the Plan as that which would be required by the rules and
regulations in effect under Section 14(a) of the Act at the time such
information is furnished; and
(b) obtained at or prior to the first annual meeting of stockholders held
subsequent to the later of (i) the first registration of Common Stock under
Section 12 of the Act, or (ii) the acquisition of an equity security for which
exemption is claimed.
In the case of approval by written consent, it must be obtained in accordance
with applicable state law.
22. Conditions Upon Issuance of Shares. Shares shall not be issued with respect
to an option unless the exercise of such option and the issuance and delivery of
such shares pursuant thereto shall comply with all applicable provisions of law,
domestic or foreign, including, without limitation, the U.S. Securities Act of
1933, as amended, the Act, the rules and regulations promulgated thereunder, and
the requirements of any stock exchange upon which the shares may then be listed,
and shall be further subject to the approval of counsel for the Company with
respect to such compliance.
As a condition to the exercise of an option, the Company may require the person
exercising such option to represent and warrant at the time of any such exercise
that the shares are being purchased only for investment and without any present
intention to sell or distribute such shares if, in the opinion of counsel for
the Company, such a representation is required by any of the aforementioned
applicable provisions of law.
23. Dissolution or Liquidation. In the event of the proposed dissolution or
liquidation of the Company, the Offering Period then in progress shall be
shortened by setting a New Exercise Date, and shall terminate immediately prior
to the consummation of such proposed dissolution or liquidation, unless provided
otherwise by the Board or a committee appointed by the Board. The New Exercise
Date shall be before the date of the Company’s proposed dissolution or
liquidation. The Board or a committee appointed by the Board shall notify each
participant in writing, at least ten (10) business days prior to the New
Exercise Date, that the Exercise Date for the participant’s option has been
changed to the New Exercise Date and that the participant’s option shall be
exercised automatically on the New Exercise Date, unless prior to such date the
participant has withdrawn from the Offering Period as provided in Section 10
hereof.
24. Merger or Asset Sale. In the event of a merger of the Company with or into
another corporation or the sale of substantially all of the assets of the
Company, each outstanding option shall be assumed or an equivalent option
substituted by the successor corporation or a Parent or Subsidiary of the
successor corporation. In the event that the successor corporation refuses to
assume or substitute for the option, the Offering Period then in progress shall
be shortened by setting a New Exercise Date and such Offering Period shall end
on the New Exercise Date. The New Exercise Date shall be before the date of the
Company’s proposed merger or asset sale. The Board or a committee appointed by
the Board shall notify each participant in writing, at least ten (10) business
days prior to the New Exercise Date, that the Exercise Date for the
participant’s option has been changed to the New Exercise Date and that the
participant’s option shall be exercised automatically on the New Exercise Date,
unless prior to such date the participant has withdrawn from the Offering Period
as provided in Section 10 hereof.
25. Code Section 409A. The Code Section 423(b) Plan is exempt from the
application of Section 409A of the Code. The Non-423(b) Component is intended to
be exempt from Section 409A of the Code under the short-term deferral exception
and any ambiguities shall be construed and interpreted in accordance with such
intent. In the case of a participant who would otherwise be subject to Section
409A of the Code, to the extent an option to purchase shares of Common Stock or
the payment, settlement or deferral thereof is subject to Section 409A of the
Code, the option to purchase shares of Common Stock shall be granted, paid,
exercised, settled or deferred in a manner that will comply with Section 409A of
the Code, including the final regulations and other guidance issued with respect
thereto, except as otherwise determined by the Board or a committee appointed by
the Board. Notwithstanding the foregoing, the Company shall have no liability to
a participant or any other party if the option to purchase Common Stock under
the Plan that is intended to be exempt from or compliant with Section 409A of
the Code is not so exempt or compliant or for any action taken by the Board or a
committee appointed by the Board with respect thereto.
26. No Right to Employment. Participation in the Plan by a participant will not
be construed as giving a participant the right to be retained as an employee of
the Company or a Subsidiary, as applicable. Further, the Company or a Subsidiary
may dismiss a participant from employment at any time, free from any liability
or any claim under the Plan.
27. Severability. If any provision of the Plan is or becomes or is deemed to be
invalid, illegal, or unenforceable for any reason in any jurisdiction or as to
any participant, such invalidity, illegality or unenforceability will not affect
the remaining parts of the Plan, and the Plan will be construed and enforced as
to such jurisdiction or participant as if the invalid, illegal or unenforceable
provision had not been included.
28. Compliance with Applicable Laws. The terms of this Plan are intended to
comply with all applicable laws and will be construed accordingly.





--------------------------------------------------------------------------------





29. Governing Law. Except to the extent that provisions of this Plan are
governed by applicable provisions of the Code or any other substantive provision
of federal law, this Plan shall be construed in accordance with, and shall be
governed by, the substantive laws of the State of California without regard to
any provisions of California law relating to the conflict of laws.





